UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15( d ) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 11, 2017 Stanley Furniture Company, Inc. (Exact name of registrant as specified in its charter) Delaware No. 0-14938 54-1272589 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 200 North Hamilton Street , No. 200 High Point, North Carolina 27260 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (336) 884-770 0 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (17 CFR 230.405) or Rule 12b-2 of the Securities Exchange Act of 1934 (17 CFR 240.12b-2). Emerging growth company. ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item 8.01 Other Events. As previously disclosed, on February 10, 2017, the Nasdaq Stock Market (“Nasdaq”) notified Stanley Furniture Company, Inc. (the “Company”) that its common stock was not in compliance with the minimum bid price of $1.00, set forth in Nasdaq Listing Rule 5450(a)(1), because the closing bid price for the Company’s common stock had been below $1.00 for 30 consecutive business days. On May 11, 2017, Nasdaq notified the Company that the closing bid price for the Company’s common stock had been at $1.00 per share or greater for 10 consecutive business days and, accordingly, the Company had regained compliance with Nasdaq Listing Rule 5450(a)(1) and this matter is now closed. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. STANLEY FURNITURE COMPANY, INC. Date: May 12, 2017 By: /s/Anita W. Wimmer Anita W. Wimmer Vice President of Finance (Principal Financial and Accounting Officer)
